Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 15-18, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Hunt et al. (US 7,024,842).

Regarding claim 1, Hunt discloses in figs. 1-22:
	A method of using a mower, comprising:
	providing a mower 10 having a plurality of cutting heads 18, a first driven wheel 16, 51, 151 supported at a first end of the plurality of cutting heads, and a second driven wheel 16, 51, 251, 351 supported at a second end of the plurality of cutting heads (figs. 1-3); and
	driving the first driven wheel such that the mower pivots about the second driven wheel (figs. 1-4; fig. 18; col. 2, ln. 56-col. 3, ln. 11).


claim 2, Hunt discloses:
	The method of claim 1, further comprising driving the second driven wheel such that the mower pivots about the first driven wheel (fig. 18; col. 2, ln. 56-col. 3, ln. 11).

Regarding claim 3, Hunt discloses:
	The method of claim 2, wherein driving the first driven wheel includes driving the first driven wheel until the mower pivots about the second driven wheel by at least one hundred-eighty degrees, and wherein driving the second driven wheel includes driving the second driven wheel until the mower pivots about the first driven wheel by at least one hundred-eighty degrees (col. 4, ll. 36-43).

Regarding claim 4, Hunt discloses:
	The method of claim 1, further comprising simultaneously driving the first driven wheel and the second driven wheel in a same direction (figs. 15A-15C).

Regarding claim 7, Hunt discloses:
	The method of claim 1, wherein driving the first driven wheel comprises driving the first driven wheel until the mower pivots about the second driven wheel by at least one hundred-eighty degrees (col. 4, ll. 36-43).

Regarding claim 8, Hunt discloses:
	The method of claim 7, wherein driving the first driven wheel comprises driving the first driven wheel until the mower pivots about the second driven wheel by at least five hundred-forty degrees (col. 4, ll. 36-43).

Regarding claim 9, Hunt discloses:
	The method of claim 8, further comprising driving the second driven wheel such that the mower pivots about the first end by at least five hundred-forty degrees (col. 4, ll. 36-43).

Regarding claim 10, Hunt discloses:
	The method of claim 4, wherein the same direction is perpendicular to a major cutting width axis of the mower (fig. 15A).

Regarding claim 11, Hunt discloses:
	The method of claim 4, wherein the same direction is parallel to a major cutting width axis of the mower (fig. 15B).

Regarding claim 15, Hunt discloses:
	The method of claim 1, further comprising steering the first driven wheel so that its direction of travel is perpendicular to a cutting width axis of the mower prior to driving the first driven wheel (fig. 15A; col. 2, ll. 52-col. 3, ln. 7).

Regarding claim 16, Hunt discloses:
	The method of claim 1, wherein the first driven wheel is steerable (col. 2, ll. 52-col. 3, ln. 7).

Regarding claim 17, Hunt discloses:
	The method of claim 16, wherein the second driven wheel is steerable independently of the first driven wheel (col. 2, ln. 52-col. 3, ln. 7).

Regarding claim 18, Hunt discloses:
	The method of claim 2, further comprising steering the second driven wheel so that its direction of travel is perpendicular to a cutting width axis of the mower prior to driving the second driven wheel (fig. 15A; col. 2, ll. 52-col. 3, ln. 7).

Regarding claim 23, Hunt discloses in figs. 1-22:
	A method for using a mower, comprising:
	providing a mower 10 having a plurality of cutting heads 18, a first driven wheel 16, 51, 151 supported at a first end of the plurality of cutting heads, and a second driven wheel 16, 51, 251, 351 supported at a second end of the plurality of cutting heads; and
	simultaneously driving the first driven wheel and the second driven wheel in a same direction (figs. 15A-15C).

Regarding claim 24, Hunt discloses:
	The method of claim 23, wherein the same direction is parallel to a major cutting width axis of the mower (fig. 15B).

Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 5, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0059880 is an unmanned utility vehicle with three cutting heads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





mtn 5/8/21